DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Mattison (PN 1327721).
With regards to claims 1 and 12, Mattison teaches a mixer comprising an upper end (top) and a lower end opposite the upper end (bottom) and a de-agglomeration mechanism (48) located between the upper and lower ends in .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-11 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattison (PN 1327721) as applied to claim 1 above, and further in view of Sumrall et al. (Pub No 2002/0017741).
With regards to claims 2 and 13, Mattison teaches a vertical mixer in which a plurality of independent materials including masonry materials and water are added to a mixer which agitates the material and has the material exit the mixer into a hopper for an auger which feeds a masonry material shaping device (Fig. 1-3).  Mattison does not teach that the auger feeds a masonry block mold.
In a similar field of endeavor Sumrall teaches a system comprising a mixer to which a plurality of independent components including a masonry material and water are fed which agitate the material and has the material exit the mixer into a 
With regards to claims 3 and 14, Sumrall teaches that the filling station comprises a supply hopper configured to receive and store the loose formula after exiting the mixture (hopper 16, similar to hopper of Mattison).
With regards to claim 4, Sumrall teaches that the production system includes a filling station configured to fill the interior region of the block mold with the material (Fig. 5, 7A, 7B, ¶ 0038-0039).
With regards to claim 5, Sumrall teaches that the production system includes a consolidation mechanism configured to consolidate the material (compression means ¶ 0048).
With regards to claim 6, Mattison teaches a vertical mixer in which a plurality of independent materials including masonry materials and water are added to a mixer which agitates the material and has the material exit the mixer 
In a similar field of endeavor Sumrall teaches a system comprising a mixer to which a plurality of independent components including a masonry material and water are fed which agitate the material and has the material exit the mixer into a hopper (16) for an auger (75) which feeds a masonry material shaping device (Fig. 2, 5, 7A, 7B).  Sumrall teaches that the particular shaping device may be a masonry block mold in a production corridor (Fig. 1, 3A, 3B, Abstract).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the particular shaping device of Mattison for an alternative masonry shaping device such as that of Sumrall as both relate to mixers which receive a plurality of separate masonry formula components including water and discharge them into a hopper for an auger for a shaping device presenting a reasonable expectation of success, and doing so presents a simple substitution of one known masonry shaping device for another yielding predictable results.
With regards to claim 7, Sumrall teaches that the production corridor extends through the filling station (Fig. 1).
With regards to claim 8, Sumrall teaches that the production corridor is stationary (Fig. 1) and that the forms (17) travel through the corridor.
With regards to claim 9, Sumrall teaches that the forms are on a moving belt (station conveyor 43).
With regards to claim 10, the claim is directed towards the material worked upon by the mixer and not a structural limitation of the mixer itself.  As the mixer 
With regards to claim 11, Mattison teaches that the mixer achieves homogeneity (pg 2 ln 72-83).
With regards to claim 15, Sumrall teaches consolidating (application of a cap 18 or 180) the material within the mold, dynamically compressing the consolidated material (¶ 0075-0077) with compression assembly 63, releasing and removing the block from the block mold at station 91, moving the masonry block through a curing area (90) and curing the block (Fig. 1-7B).
With regards to claim 16, Sumrall teaches that the process is performed at a plurality of sequential stations and a corridor exists between at least two of the sequential stations (Fig. 1).
With regards to claims 17 and 18, Mattison teaches that the vertical mixer serves to achieve homogeneity of the mixture of cement material through agitation and compression (pg 2 ln 72-83) and Sumrall teaches that known materials advantageous for the formation of a masonry block include binder materials such as cement.  The breaking up of clumps of cement such as initial clinker aggregate or agglomerates of asbestos and cement from the process would inherently occur due to the compression and agitation of the vertical mixer.  NOTE: Where … the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 USC § 102, on prima facie obviousness” under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumrall et al. (Pub No 2002/0017741) in view of Mattison (PN 1327721).
With regards to claim 19, Sumrall teaches a process comprising receiving a masonry feedstock through an upper end of a mixer (Fig. 2) including loose material having a moisture content associated therewith, mixing the materials and discharging from the bottom of the mixer to a hopper configured to receive and store the material, filling an interior region of a masonry block mold with the loose formula from the hopper, consolidating (application of a cap 18 or 180) the material within the mold, dynamically compressing the consolidated material (¶ 0075-0077) with compression assembly 63, releasing and removing the block from the block mold at station 91, moving the masonry block through a curing area (90) and curing the block (Fig. 1-7B).  Sumrall teaches that the mixer can be a type well known in the art (¶ 0031), but does not explicitly teach using a vertical mixer comprising a de-agglomeration mechanism located between an upper and lower end including a vertical shaft.
Mattison teaches a vertical mixer in which a plurality of independent materials including masonry materials and water are added to a mixer which agitates the material and has the material exit the mixer into a hopper for an auger which feeds a masonry material shaping device (Fig. 1-3).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to substitute the mixer of Mattison for an alternative mixer in Sumrall as both relate to mixers which receive a plurality of separate masonry formula components including water and discharge them into a hopper for an auger for a shaping device presenting a reasonable expectation of success, and doing so presents a simple substitution of one known masonry mixer for another yielding predictable results.
With regards to claim 20, Sumrall teaches that the process is performed at a plurality of sequential stations and a corridor exists between at least two of the sequential stations (Fig. 1).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,279,506. Although the claims at issue are not identical, they are not patentably distinct from each other because:
With regards to independent claims 1, 12 and 19, 10,279,506 teaches the system and process limitations in at least claims 1, 4 and 10.  
With regards to dependent claims 2-11, 13-18 and 20, 10,279,506 teaches the limitations in at least claims 1-15.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 9,481,105. Although the claims at issue are not identical, they are not patentably distinct from each other because:
With regards to independent claims 1, 12 and 19, 9,481,105 teaches the system and process limitations in at least claims 1, 10, 12, and 24.  
With regards to dependent claims 2-11, 13-18 and 20, 10,279,506 teaches the limitations in at least claims 1-34.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GALEN H HAUTH/Primary Examiner, Art Unit 1742